

EXHIBIT 10.13 (D)




Promissory Note




Amount:
U.S. $ 500,000.00
 


Name of Debtor:  
Mamdouh & Basem Philipco
 
Greaters for Nile Tourism
   
Address of Debtor: 
Nefertari Street Luxor, Egypt


On or before March 15, 2007, we the Debtors shall pay to the order of the
Creditor, Sonesta International Hotels Limited, whose address is c/o Sonesta
International Hotels Corporation, 116 Huntington Avenue, Boston, Massachusetts,
U.S.A., by virtue of this promissory note, the sum stated above, which is Five
Hundred Thousand United States Dollars (U.S. $500,000.00), as we received such
value in cash. Payment shall be made at the address of the Creditor and any
dispute arising out of this promissory note shall be settled by the Cairo
courts.


In the event that we do not make full and timely payment, the full outstanding
amount shall automatically bear a delay interest of 12% (twelve percent)
annually, accruing from the due date until the date of full payment, without
need for any notice, procedure, or protest.


The Creditor shall have the right to assign this promissory note at its
discretion, without need for our consent. Our liability for the amount set forth
in this promissory note shall be released only after the Creditor, or its
assignee, endorses this promissory note to the effect that it has received
payment in full and has delivered the original promissory note to us.


Made on February 15, 2006
 
Debtors:
Mamdouh & Basem Philipco
Greaters for Nile Tourism
     
By:
/S/__________________________________
/S/__________________________________
     
Name:
Mamdouh Philippe Megalaa
Mamdouh Philippe Megalaa
     
Title:
President
President


I hereby jointly and severally guarantee the payment of the above-mentioned
amount. The Creditor shall have the right to demand payment from me, on a
several basis, without need for first demanding payment from the Debtor.


Made on February 15, 2006
 


Guarantor:    
Mamdouh Philippe Megalaa
By:
/S/__________________________________


 